 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDInter-American Foods, Inc.andAmalgamated Meat Cutters andButcher Workmen of North America, Local Union No. 173,AFL-CIO.Case No. 23-CA-2037.December 16,1965DECISION AND ORDEROn October 22, 1965, Trial Examiner Leo F. Lightner issued hisDecision in the above-entitled proceeding, finding that the Respondenthad not engaged in unfair labor practices as alleged in the complaintand recommending that the complaint be dismissed in its entirety, asset forth in the attached Trial Examiner's Decision.Thereafter, theGeneral Counsel filed exceptions to the Trial Examiner's Decision anda. supporting brief and the Respondent filed a brief in support of theTrial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].-The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision and the entire record in this case, including theexceptions and briefs, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.[The Boardadopted the TrialExaminer'sRecommended Orderdismissing the complaint.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThisproceeding was heard before Trial Examiner Leo F. Lightner in Browns-ville,Texas,on July 6.and 7, 1965, on the complaint of General Counsel, asamended, and the answer of Inter-AmericanFoods,Inc.,herein referred to asRespondent.'The issue litigated were whether the Respondent violated Section8(a)(4), (3),and (1)and Section 2(6) and(7) of the Labor Management Rela-tionsAct,1947,as amended,61 Stat. 136,herein called the Act.The partieswaived oral argument and briefs filed by the General Counsel and Respondenthave been carefully considered.During the hearing I reserved rulings'on severalmotions.These motions are disposed of in accordance with the findings and con-clusions herein set forth.Upon the entire record, and from my observation of the witnesses,Imake thefollowing:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is a Texas corporation,having its principal place of business andplant in Brownsville,Texas, where it is engaged in the processing of shrimp andother food products.During the 11 months preceding the issuance of the com-1A chargewas filed onApril 29, and an amended charge was filed on May 5, 1965.A complaint was issued on June 3, 1965, and amended during the hearing.156 NLRB No. 28. INTER-AMERICAN FOODS, INC.73plaint,2 a representative period,Respondent manufactured,sold, and shipped fromitsBrownsville plant food products valued in excess of$50,000 to points outsidethe Stateof Texas.Thecomplaint alleges, the answer admits, and I find thatRespondent is an employer engaged in commerce within the meaning of Section2(6) and(7) of the Act.II. THELABOR ORGANIZATION INVOLVEDAmalgamated Meat Cutters and Butchers Workmen of North America, LocalUnion No. 173, AFL-CIO, herein called the Union, is a labororganization withinthe meaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe IssuesThe principal issues raised by the pleadings,as amended,and litigated at thehearing are whether the Respondent:(a) was discriminatorily motivated in failureto rehire Rebeca Govea 3 and Mickey Baker on or about April 5, 1965, and there-after, in violation of the provisions of Section 8(a)(3) and (1) of the Act; or (b)failed and refused to rehire the named employees because they filed charges orgave testimony under the Act in violation of Section 8(a)(4) and (1) of the Act.Respondent generally denied the commission of any unfair labor practices.Background and Sequence of EventsExcept-as noted,there is no dispute as to the sequence of events herein setforth.Respondent was incorporatedinApril 1964,and began production operationson July 1, 1964.The premises where Respondent carries on its activities had beenpreviously occupied by Brownsville Shrimp Exchange, Trade Winds Company, andBooth Fisheries, the first named company being the immediate predecessor.4Brownsville Shrimp Exchange had closed down on an unspecified date in 1962,reopened about October 1963 and operated until February 1964, with a complementof 18 or 20 employees in the latter period, after which they discontinued. operations.°It is undisputed that Manager-Comptroller Walsh and Ramon Saldivar 6 are super-visors within the meaning of Section 2(11) of the Act.7On June 30, 1964, Saldivar hired Rebeca O. Govea, and she reported for workcommencing July 1, 1964, being initially assigned to the area where the breadingof the shrimp was performed.A week later she was assigned to the packing depart-ment.After 3 weeks she was assigned as a peeler, remaining in that category untilher termination on September 4, 1964. Mickey Baker was similarly hired by Salidvar,commenced work on July 1, 1964, and initially she worked as an inspector in thebreading department, then was transferred to peeling about 3 weeks prior to hertermination on September 4, 1964.Govea and Baker are the alleged discriminateesherein.It is undisputed that Respondent . actuallycommencedoperations on July 1, 1964;the complaint issued on June 3, 1965.8The complaint was amended at the hearingto correctly reflect the spelling of thelast name."Plant Superintendent Saldivar asserted he worked for the Brownsville Shrimp Ex-change from 1952 until1955, then for TradeWinds until1957.When Trade Windsmoved out In 1957, Brownsville Shrimp Exchangetook over again.51 have taken official notice of Case No. 23-CA-1874 In which TrialExaminer Whit-temore made certain findings on March 25, 1965.Respondent did not appeal,the Boardadopted the findings and conclusions of the Trial Examineron August4, 1965, and Re-spondent complied with the RecommendedOrder.The Board found, therein, that ManuelSanchez, Jr., was president of a corporation which ownedthe plant,Inferentially,Brownsville Shrimp Exchange,and Sanchez remained atthe plant "off and on" untilOctober 1, 1964, providing"advice" to Inter-American'smanagement.This was thecredited testimony of General Manager HenryWillsonWalsh in the earlier case.6Undoubtedly the same individual identified as Plant Superintendent Saldivar In theearlier case.7I find It unnecessary to resolve the allegation of the amendmentthat AntoniaGuevarawas a supervisor in August and early September 1964. General Counsel,contends shewas a supervisor,while Respondent contends that she was a "lead girl"or "pusher." 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDGovea related that about a week after she began working for Respondent, she andBaker obtained union authorization cards from Franklin Garcia.Govea and Bakertalked to employees and obtained signatures on some cards.8About July 14, Respondent held a meeting of the production employees which wasaddressed by Sanchez, in the presence of Plant Superintendent Saldivar.A secondsuch meeting was held a month later. The Board has found that this conduct of theRespondent, through Sanchez, constituted a violation of the provisions of Section8(a)(2) and (1) of theAct9InAugust 1964, Respondent purchased and installed seven Pronto machines.Saldivar credibly related that these machines partially peel and devein shrimp forbreading purposes.Employees, classified as peelers, now do the finish work ofpeeling and inspect the shrimp.As a result, according to Saldivar, four, five, or sixemployees, including Govea and Baker, were selected by him for discharge onSeptember 4, 196410In January 19,55, Respondent installed 10 Johnson shrimp trimming machines.Saldivar explained that a crew of 90 employees were required to handpeel 10,000pounds of shrimpin an8-hour shift, while with the 10 machines 35 employees wererequired to peel 10,000 pounds. Saldivar asserted that while they had done somehandpeeling since January 1965, there had not been very much, and when necessarythey used the packers to do this work.On February 17, 1965, Govea appeared and testified in the prior case.Walshappears to have been the only member of Respondent's hierarchy present at the.hearing.It isundisputed that while Baker was present in the courtroom, among thespectators, she was not called as a witness and was not identified as a potentialwitness.The Events of April 5, 1965The only undisputed facets of the events of April 5 are that Govea applied toSaldivar for employment, and subsequently she and Baker. talked to Walsh, withSaldivar present.Saldivar credibly related that hiring of production workers is done only by himorWalsh.1'Walsh asserted Saldivar hires all production employees.Saldivarrelated that about 7:15 a.m. on April 5, 1965, Govea walked into his office, alone,and inquired as to whether he was hiring any people.He respondent that he hadbeen hiring some. She then inquired if he was going to hire anyone that day andhe responded that he was not hiring anyone that day. She then asked when hewould be hiring, and he responded that he did not know, that he would have to talktoWalsh.Govea then inquired if she could see Walsh, and inquired as to whattime he would be in. Saldivar responded that she could see Walsh and that he wouldbe in between 8:30 and 9 o'clock. I credit Saldivar, and particularly his assertionthat no one else was present during this conversation.Govea asserted that she went to Respondent's plant with Jose Ramirez Valdezand Jose Velasquez. It is undisputed that neither Valdez nor Velasquez had everworked for Respondent.Govea's alleged reason for going to the plant was that acoworker friend had advised her that Respondent was hiring employees.Goveaasserted that she entered the front door of Saldivar's office while Valdez and Velas-quez entered through a side door, that they listened while she talked to Saldivar, thatthey spoke to Saldivar about employment after her conversation with Saldivar, butshe did not hear what was said between them and Saldivar.Govea asserted thatSaldivar advised her that he was hiring "and I will hire, but I will not hire you."8 Govea asserted she obtained 14 or 15 cards.Baker asserted that she obtained 12 or15 cards within a period of 2 weeks. It is undisputed that there were over 125 produc-tion employees.9Case No. 23-CA-1874.10 The charge in Case No. 23-CA-1874, alleging conduct violative of Section 8(a) (2)of the Act, was filed on August 12, 1964. An amended charge, filed September 14, 1964,alleged that the discharges of Govea, Baker, and Jovita Gonzales were violative of Sec-tion 8(a) (3) and (4) of the Act.The complaint, issued on October 22, 1964 was confinedto the allegations relating to the Section 8(a)(2) violations.The Regional Director dis-missed the Section 8(a) (3) and(4) allegations,and his ruling was sustained on appeal.Saldivar credibly asserted the discharge of Govea and Baker was due to unsatisfactorywork habits.u Saldivar'sassertion that Respondent obtains needed employees from the Texas Em-ployment Commission, and applicants at the plant,some of the latter being recommendedby other employees, is credited. INTER-AMERICAN FOODS, INC.75Govea asserted that she then told Saldivar that he had previously advised her thatshe was not fired, but merely suspended, and Saldivar advised her that she wouldhave to talk to Walsh personally.Valdez, who sought to corroborate the testimony of Govea as to the statementsof Saldivar, asserted that during this conversation "I was standing right beside Mickeywhen the conversation with Mr. Saldivar."The only Mickey identified in the recordisBaker, and it is patent that Baker was not present during Govea's interview withSaldivar.Valdez acknowledged he was not present during the subsequent conversa-tion with Walsh when Baker was present.12 Velasquez similarly sought to corroboratethe testimony of Govea that Saldivar stated, "Yes, I am hiring, but I can't hire you."On the basis of demeanor, the conflicts in the testimony of General Counsel's wit-nesses, exhibiting, as a minimum, poor memory, the fact that there is no evidencethat anyone was hired on April 5, I credit Saldivar's version of his conversationwith Govea.Govea, Valdez, and Velasquez then left the plant to pick up Mickey Baker. Itappears that the first three speak only Spanish and Baker was sought in order tohave an English-speaking person present during the interview with Walsh. It isundisputed that while Valdez and Velasquez returned to the plant with Govea andBaker, they remained in the car and were not present during the subsequent interviewGovea and Baker had with Walsh.Plant Manager Walsh related that the firsttimehe had seen Govea was when shetestified on February 17.13He did not recall everseeingMickey Baker prior toApril 5.Walsh acknowledged that he was advised that Govea and Baker wereseekingemploymentas peelers.Walsh described Saldivar as the one who did the hiringof the plant and processing personnel.Walsh called Saldivar to his office and, inthe presence of Govea and Baker, inquired if Saldivar was in need of additional help.Saldivar responded that he was not.Walsh then advised Govea and Baker that theyshould leave their names and addresses and that Respondent would contact them ifitwas in need of their services.Walsh asserted that Respondent did not thereafterhire anyone for "handpeeling."He asserted that "he understood" Saldivar latercontacted the Texas Employment Commission for personnel experienced in the oper-ation of Johnson machines.The record establishes that the request for personneloccurred in June.14Saldivar corroboratedWalsh.He asserted that he was called to the office andsaw Govea and Baker.Walsh first inquired if Saldivar knew these individuals, andSaldivar responded in the affirmative.Walsh inquired as to whether Saldivar neededany employees that day and Saldivar responded in the negative.Walsh then advisedGovea and Baker that he was sorry he could not hire them. Saldivar's denial thathe had hired any employees on April 5 is substantiated by the record.'5Govea asserted that when she and Baker returned to the plant premises theyencounteredWalsh as the latter was getting out of his car.Govea asserted thatBaker identified herself, then Govea identified herself.Govea then related thatwhen she mentioned her name Walsh responded, "Oh, yes I saw you in court."Walsh invited them into the reception area, called Saldivar, and, according to Govea,"they spoke privately for a long time."Govea asserted that Walsh then invited theminto his office and inquired as to what they wanted and was advised that they wantedwork.Govea asserted that Baker advised Walsh, "We know you are hiring peopleand that is why we have come out here." Govea asserted that Walsh then asked ifthey had worked there previously, if they had sought work elsewhere, and if theyhad not found employment.Govea acknowledged Walsh then inquired as towhether Saldivar was hiring anyone and was advised in the negative.Govea assertedthat Baker then asked if they should return the following day, the following week, orthe following month.Walsh responded that they had their addresses and if Respond-ent needed them that they would be called.Govea then asserted that six new peoplewere hired on April 5."Another conflict appears in the assertion of Valdez that Govea picked up Velasquezin Govea's car at Velasquez' home by arrangement the prior day.Velasquez, to the con-trary, asserted that he drove his car to Govea's home, then accompanied Govea in hercar to the plant.33 This assertion was corroborated by Govea,who asserted she first encountered Walshon April 5,although she saw him,in court, on February 17.14However,Saldivar made no reference to the operation of Johnson machines in hisdescription of the qualifications he assertedly gave at the time of this request.w Saldivar acknowledged hiring an employee named Fidela Garza,who was experiencedon a Johnson machine, on Friday, April 2.Garza reported for work on Monday, April 5. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDGovea, who testified herein through an interpreter, asserted that she had Bakeraccompany her to Respondent's plant in order for Baker to ack as an interpreterduring this conversation.It is patent that Respondent did not hire six people onApril 5.16Baker's version was that they encountered Walsh in the parking area, and aftereach had identified herself byname,Walsh stated, "Oh, I know you both.You wereat the courthouse."Walsh then had them waitin anouter office while he calledSaldivar and conferred with him for about 15 minutes.Walsh then inquired if theywere looking for a job and she responded in the affirmative.Walsh then asked ifthey had worked for the Respondent previously and she responded that she hadworked there "from 8 to 10 years."Walsh then asked Saldivar if he needed twomore women and Saldivar responded "Not right then."Walsh advised that he coulddo nothing because Saldivar did the hiring and said he did not need anyone rightthen.Itwas at this time that Walsh advised that he had their addresses and tele-phone numbers and would get in touch with them if he needed them. To the extentthe testimony of Govea and Baker is at variance with that of Walsh and Saldivar, Icredit the latter two.17Other EventsGeneral Counsel sought to establish, as background, an event assertedly constitut-ing interrogation of Govea and Baker by Antonia Guevara.Govea's testimony wasthat during working hours Guevara came over and stood between Baker and Goveaand asserted, "Girls, I want to ask a question. I want to ask you and I want you totellme which is the good Union, the one inside or the one outside? I want to knowbecause if the inside union wins or the outside union wins, I want to be in it."Govea asserted that Baker responded, "Why do you ask us.Why don't you ask yourhusband.He is a member of the Union and he could tell you." Baker's versionwas that on September 2, as they were returning from lunch, Guevara approachedGovea and Baker and stated she wanted to talk to them. She then asked them ifthey could tell her how she could join the Union on the outside, that she wanted tojoin the Union on the outside because she was afraid she might lose her job if shejoined the Union on the inside.Baker asserted that it was Govea who advisedGuevara that if she wanted some information to ask her husband because he wasin the Union. Baker asserted that she told Guevara that if she was interested in theUnion on the outside to go to the meetings.I find it unnecessary to resolve the conflict in the testimony of Baker and Govea.Guevara did not appear as a witness. I likewise find it unnecessary to resolve thequestion of whether Guevara was in fact a supervisor.The Board has previously16The record establishes the hiring of nine packers thereafter ; four on April 8, two onApril 12, and three on April 15.There is no evidence of the hiring of any peelers untilJune 1965, after the hiring of Garza.17 In arriving at this finding, I have considered the demeanor of the witnesses, andnumerous conflicts in the record, including the following. Initially Govea asserted thatshe worked for Brownsville Shrimp Exchange for 8 years.Saldivar denied knowledgeof Govea working for him at any time prior to July 1, 1964, acknowledging that manyhundreds of girls had worked for him and he could not identify all of them.On rebuttalGovea revised the period of time she worked for Brownsville Shrimp Exchange to 3 or 4months, and she was uncertain whether it was in 1962,or prior to 1959, when she startedworking at a company identified as Pan-Am.Govea asserted she had a number of con-versations with Saldivar during this prior period of employment.Govea had written in ink, on her hand, the dates of July 1 (the date she started towork), July 14 (the date Sanchez addressed the employees), July 15 (when she held ameeting with other employees in her automobile), and August 26 (when the union cardsdisappeared from the glove compartment of her automobile).Upon being questioned asto the reason for the notations,Govea's unconvincing explanation,was "I was justdoodling with my fountain pen and I just did this unconsciously."Govea was evasive when questioned as to whether or. not she was involved in an unfairlabor practice charge brought by the Union against United Foods, relative to the layoffof Govea and others at United Foods on an unspecified date in 1964. Thereafter it wasstipulated that the Rebeca 0. Govea listed in the settlement agreement, in Case No. 23-CA-1853, signed by United Foods, Inc., on January 22, 1965, by the Union on January 26,1965, and approved by the Regional Director for Region 23 on January 27, 1965,was thesame individual as the Rebeca 0. Govea in this case.Govea's later explanation was thatshe denied being the individual involved"because I understood that I had attended ahearing just like this one, and I did not attend a hearing like this one." INTER-AMERICAN FOODS, INC.77found union animus in the conduct of Respondent in the prior case.This eventpredated the Section 10(b) period.Why this event,if it occurred,was not set forthin the prior case is unexplained.Contentions of General CounselGeneral Counsel asserts, in his brief,the unexplained disappearance of union cardsfrom Govea's car,on August 26, 1964,the interrogation by Guevara on September 2,1964, and the layoff of September 4, 1964,are the basis for the drawing of an infer-ence that the employees were "terminated for union activities."General Counsel,in so contending,makes no effort to explain the dismissal of the Section 8(a) (3) and(4) allegations of the amended charge by the Regional Director on October 27, 1964,and the sustaining of the Regional Director's ruling on February 5,1965, by GeneralCounsel in the preceding case. I find no merit in this contention.General Counsel contends that on September 4, 1964, Govea and Baker were notdischarged,but were laid off.Next,General Counsel contends that as laid-offemployees they were entitled to recall.I find no merit in either of these assertionswhich are next considered.It is undisputed that all of the employees who were released on September 4, 1964,were given a notice, together with their paycheck.Since this notice was in theSpanish language, the interpreter provided,by agreement of the parties,the officialinterpretation of the contents as follows:"Sentimos mucho despedirla"means "you are fired.""Debido al escaso detrabajo nos forsamos hacer repaje de empleados"means "due to scarcity ofwork, we are forced to cut down on our employees.""Quizas en el futuro Ievolveremos a llamar" means"maybe in the future we might call you."Thereafter the translator asserted the Spanish word "terminarse"is a more preciseword meaning terminate employment.He then asserted that the word"despedirla"had three meanings(1) "allow you to leave";(2) "you are fired";and (3) "youmay leave."He then asserted it is not an exact word which means"you are fired"or "you are laid off."Govea related that after receipt of the notice she spoke to Saldivar and asked him,"Why am I being fired?"Govea asserted that Saldivar responded,"You are notfired, you are suspended.As soon as there is work we will call you."Govea assertedthat she then went to Sanchez'office, did not find him there, but talked to his secre-tary.I do not credit this recitation of Govea. I would appear improbable, if asGovea asserted,Saldivar assured her that she was not being fired, but only suspended,that she would have sought to see Sanchez.18 Baker asserted that on September 4,1964, when she received the notice she went to Sanchez' office,found that he wasnot there,and was,advised by his secretary that "we were not fired that we were laidoff, that as soon as they had work they would call us back." 19Saldivar, by way of explanation of his determination to discharge Govea and Baker,related that Baker had worked for him for approximately 4 years at BrownsvilleShrimp Exchange.During that period she had been given a temporary layoff of 2or 3 days, with a warning, for chewing gum, throwing shrimp at other employees, andplaying.Later Saldivar discharged her. In spite of this background he rehiredBaker, when he was hiring employees for Respondent,because he knew she wasexperienced.Saldivar credibly related that on June 30, 1964, he advised Baker thathe would hire her"if you promise me not to be playing like you used to before."I credit Saldivar's assertion that the employees who were released on September 4,1964, were discharged,as distinguished from being laid off.The only inference this record permits is that Respondent had no recall procedure.When new employees were needed,as I have foundsupra,they were hired at thegate, some as the result of a reference to the plant by the Texas EmploymentCommission.2018Another illustration of the inaccuracy of the testimony of Govea is her assertion thatshe was advised,prior to her trip to the plant on April 5, by Paola Salinas, another em-ployee, that the Respondent was going to hire 30 ladies for a night shift, and that anight shift was hired and put to work 2 weeks after her April 5 visit.The record estab-lishes that the night shift was hired and placed into operation in June 1965.19There is no evidence that Respondent followed a practice of recall of laid-off em-ployees.Saldivar's assertion,"we never call(recall) anybody," stands undisputed, andis credited.20 Similarly I credit Saldivar's assertion that when anyone called him on the telephonerelative to possible employment he advised them to come to the plant. 78Concluding FindingsThe basic question to be resolved thus is whether there is sufficient evidence toestablish that the Respondent's failure to hire Govea and Baker, when it did hireother employees, on and after April 8, 1965, as distinguished from April 5, whenno hiring was done, was discriminatorily motivated.The record fails to establish the existence of any procedure or practice by theRespondent of recalling former employees.21Respondent's practice, to the con-trary,was to hire those who applied at the gate, including those advised to makesuch application by other employees, or by requesting the Texas Employment Com-mission to send applicants to the plant for an interview. I find Govea and Bakerwere aware of this practice.The single question then is whether Walsh's assurance, on April 5, 1965, that ifBaker and Govea would leave their addresses they would be recalled "when needed,"and the failure of Respondent thereafter to vary its normal hiring procedure, of hiringat the gate, constitutes sufficient evidence to support a finding of discriminatorymotive.Saldivar credibly related his reason for not calling Govea, and inferentiallyBaker, when he hired others on April 8, as "we never call anybody." 22In June, Respondent requested the Texas Employment Commission to refer a sub-stantial number of applicants for interview, for the hiring of a night shift.Whileboth Govea and Baker asserted they were registered with that commission, neitherwas referred.This failure is obviously not chargeable to Respondent.In theBryancase 23 the Supreme Court held that where occurrences within the 6months' limitations period in and of themselves may constitute as a substantive matterunfair labor practices-earlier events may be utilized to shed light on the true char-acter of matters occurring within the limitations period; and for that purpose Section10(b) ordinarily does not bar such evidentiary use of anterior events.Respondent's union animus is established by the speeches of Sanchez in July andAugust 1964 which the Board found to be violative of Section 8(a)(2) and (1) ofthe Act.There are anterior events.However, these events may be utilized only toshed light on the true character of matters occurring within the limitations period.24Respondent, to avoid a finding of discrimination, is not required to vary its normalhiring procedures, or to give preference to those if knew to be union advocates.25Court and Board decisions are uniform in holding that union activity does not,per se,entitle an employee to preferential treatment.It thus appears, and I find, that the most that can be said, upon consideration ofthe record as a whole, is that it raises a suspicion of Respondent's motive, in advisingGovea and Baker they would be called when needed, at the time Govea and Bakerapplied for reemployment on April 5, 1965. In theExetercase 26 the Board held,as it has in numerous cases, that while there are suspicious circumstances [attendingthe failure to rehire] we do not find that a preponderance of the evidence establishesa discriminatory motivation therefor. In these circumstances, since the burden ofproof was upon the General Counsel, I believe he has not met his burden of provingby a preponderance of the evidence that Govea and Baker were discriminated againstbecause of their union activity.27 I find accordingly.Upon the foregoing findings of fact, and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.Respondent is engaged in activities affecting commerce within the meaning ofSection 2(6) and(7) of the Act.21 Cf.Southern Electronics Company, Inc.,134 NLRB 80.22This case is factually distinguishable fromParamount Cap ManufacturingCompany,119 NLRB 785,and similar cases.23Local Lodge No. 1424, International Association of Machinists, AFL-CIO, et at.(Bryan Manufacturing Co.) v. N.L.R.B.,362 U.S. 411, 416, 417.24However,it is noted that Sanchez left Respondent in October 1964.Respondent didnot appeal from the findings of the Trial Examiner, and complied with the RecommendedOrder, in the preceding case.This is the sole instance of violation reflected in thisrecord.25While I have found that there was no knowledge, chargeable to Respondent, thatBaker was present and available to testify, in the prior hearing, on February 17, 1965,I find this fact of no consequence. The Act refers, In the alternative, to either filingcharges orgiving testimony and It is undisputed that charges had previously been filed,by way of amendment in the prior case, on behalf of both former employees.26 Exeter Coal Company,154 NLRB 1678.N Elsa Canning Company,154 NLRB 1696. MT. PLEASANT PUBLIC UTILITIES792.Amalgamated Meat Cutters and Butcher Workmen of North America, LocalUnion No. 173, AFL-CIO, is alabor organizationwithinthemeaningof Section2(5) of the Act.3.Respondent has notengaged in conduct constitutingunfair labor practicesaffecting commerce within the meaningof Section 8(a) (4), (3), or (1) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, I recommendthat the complaint be dismissed in its entirety.Mt. Pleasant Public UtilitiesandLocal Union 735, InternationalBrotherhood of Electrical Workers,AFL-CIO.Case No. AO-91.December 16, 1965ORDER DISMISSING PETITION FORADVISORY OPINIONOn November 12, 1965, Mt. Pleasant Public Utilities, herein calledthe Employer, filed a petition pursuant to Sections 102.98 and 102.99of the National Labor Relations Board Rules and Regulations, Series8, as amended, requesting an Advisory Opinion with respect to thejurisdictional issue arising in the proceeding filed by the Employerin the Twentieth District Court of Iowa, Henry County, Iowa, againstLocal Union 735, International Brotherhood of Electrical Workers,AFL-CIO, herein called the Union, and against an official of theUnion.The Union had previously filed a petition in Case No. 18-RC-6604, seeking certification by the Board as the exclusive bargainingagent of certain employees of the Employer.'As a result, theEmployer, claiming to be a political subdivision exempt under theNational Labor Relations Act, instituted the aforesaid State court pro-ceeding to enjoin the Union until the State court had determined therights and duties of the parties under Iowa law insofar as they pertainto the Employer's duty to bargain with the Union.No response, asprovided by the Board's Rules, has been filed by the Union.The Board has duly considered the allegations of the petition. TheBoard's Advisory Opinion proceedings "are designed primarily todetermine questions of jurisdiction by application of the Board's dis-cretionary standards to the `commerce' operations of an employer." 2The issue presented herein by the Employer -relates to whether it is an"employer" within the meaning of the Act.As this issue does notconcern questions of the applicability of the Board's discretionarycom-'We have been administratively advised that the Regional Director for Region 18 hasapproved the Union'srequest for permission to withdraw the petition in Case No.18-RC-6604.2Upper Lakes Shipping,Ltd.,138 NLRB 221.156 NLRB No. 15.